Detailed Action
This is the final office action for US application number 16/634,117. Claims are evaluated as filed on January 28, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Nic, Vadas, Kim, and McKinnon teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the it was indicated that some certified copies of priority documents have been received and that the USPTO duly retrieved copies of both priority applications (KR 10-2017-0160590 and KR 10-2018-0094672) on January 24, 2020 and acknowledgement in the next office action is respectfully requested (Remarks p. 7), Examiner notes that, as provided in the non-final office action dated November 5, 2021 and noted by Applicant, some of the priority documents have been received. However, as provided on p. 2 of the non-final office action dated November 5, 2021, a certified English translation has not been received. As the priority 
With regards to Applicant’s argument that Applicant respectfully declines to make the suggested amendment to claim 1 as the preamble format applicant has used is extremely common and the comma after “joint” prevents ambiguity (Remarks p. 7-8), Examiner notes that the comma after “joint” does not prevents ambiguity but contributes to the issue. That is, the comma provides a break between phrases and the phrase following the comma includes only a verb. Omitting a noun from a claim limitation in the preamble or the body of the claim such that the limitation does not say what is being claimed to perform the verb, i.e. to comprise the limitations provided in the body of the claim, is not common. Further, the argument that a grammatical error is common does not render such to be proper grammar. A commonly preamble format would read as suggested and such has been repeated below; however, Applicant is welcome to use other preamble and claim formats as desired but such would be written should be written such that the noun that the verb modifies is clearly identifiable. Further, examples of a commonly formatted preambles can be found in at least Nic claims 1 and Kim claims 1, 16, and 25 if Applicant requires evidence of how such are commonly written.
With regards to Applicant’s argument that Nic fails to disclose a cutter unit tiltable that cuts while being rotated as such instead oscillates the blade as disclose in paragraphs 110 and 131(Remarks p. 9-10), Examiner notes that, as cited on p. 9 of the non-final office action dated November 5, 2021, such is disclosed in paragraphs 129-133. Specifically, paragraph 129 discloses that operation causes “hinge 418 to pivot 
With regards to Applicant’s argument that paragraph 133 discloses rotation of the blade for removing another section of bone but such does not refer to cutting by rotation (Remarks p. 10-11), Examiner agrees and notes that such has not been asserted.
With regards to Applicant’s argument that Nic does not disclose the newly claimed handle of claim 1 (Remarks p. 11), Examiner notes that such has not been asserted. Instead, Vadas has been provided as a teaching of such a handle in the below rejection.
With regards to Applicant’s argument that Kim lacks a handle fixed to the handle fixing clamp and Kim discloses that handle 192 attaches to wheel 196 in paragraph 44, which rotates and corresponding teeth urge tube 136 distally and thus handle 192 is not fixed on tube 136 which page 12 of the office action equates to the claimed handle fixing clamp (Remarks p. 12-15), Examiner notes that the assertion that page 12 of the office action equates tube 136 to the claimed handle fixing clamp is incorrect. Instead, 
With regards to Applicant’s argument that McKinnon is in a different field of endeavor than the present application as McKinnon is for inserting an implant into a medullary canal and the present application is for removing an artificial hip joint (Remarks p. 15-16), Examiner notes that each of Applicant’s invention, Nic, Kim and McKinnon disclose surgical tools for implanting or extracting artificial joints related to the hip joint and thus are considered analogous art. Further, Examiner notes that each of Applicant’s invention, Nic, Kim, and McKinnon have a first inventive CPC classification of A61F2/4609, which were assigned independent of the prosecution of the instant case. Accordingly, McKinnon qualifies as analogous art.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “An acetabular cup removing apparatus for an artificial hip joint, the acetabular cup removing apparatus comprising: a main driving unit”.
Claim 7 line 6 should read “a[[n]] spring”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cutter unit claim 1 line 5, stepless adjustment unit claim 1 line 8, power transmission member claim 1 line 17, bearing part claim 3 line 2, and an elastic supporting part claim 6 line 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 11 is/are unclear with regards to its dependency on canceled claim 2 Examiner is interpreting this as referring to, and suggests amending as, “joint according to claim [[2]]1, ”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nic (US 2015/0359641) in view of Vadas (US 3,943,916).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 1, Nic discloses an acetabular cup removing apparatus (Fig. 1) for an artificial hip joint (abstract), the acetabular cup removing apparatus comprising: a main driving motor (68, Fig. 2B); a main shaft (292) capable of rotating by a driving force of the main driving motor (¶s 59, 100, 104, and 131); a cutter unit (402, 418, 432, 434, 450, 452, 454) disposed at a front end of the main shaft (Fig. 1), wherein the cutter unit is capable of tilting along an acetabular portion into which an acetabular cup has been implanted (Fig. 1, ¶58), and cuts the acetabular portion while being rotated by the main shaft (¶s 129-133); and a stepless adjustment unit (468, 502, 332, 478, 494, 492, Fig. 31, ¶129) continuously moved in a forward and backward direction relative to the main shaft to steplessly adjust a tilting angle of the cutter unit (Fig. 31, ¶129); wherein the stepless adjustment unit includes: a slider (468) capable of moving relative to the main shaft on an outer peripheral surface of the main shaft in a forward and backward direction (Fig. 31, ¶129); a handle fixing clamp (332) of which a front end is connected claim 4, Nic discloses a rear cover (312) is located at a rear end of the handle fixing clamp to support the handle fixing clamp so that the handle fixing clamp is kept from being pushed backward (Fig. 31), and the rear cover is fixed to the main shaft (Fig. 31). As to claim 11, Nic discloses that the slider and the power transmission member may be integrally formed (Figs. 1, 2A, and 40, ¶124).
Nic is silent to a handle fixed to the handle fixing clamp; wherein the handle fixing clamp is movable by application of force to the handle.
Vadas teaches a similar surgical cutting tool (Figs. 1-15) comprising: a main shaft (12) capable of rotating (col. 4 lines 40-45); a cutter unit (20, 20a, 24, 24a, 25, 25a, 21, 21a) disposed at a front end of the main shaft (Figs. 4, 5, and 8), wherein the cutter unit is capable of tilting (Figs. 4, 5, and 8) and cutting while being rotated by the main shaft (col. 3 lines 40-42, col. 6 lines 3-10); and a stepless adjustment unit (40, 70, 33, 35, 44) continuously moved in a forward and backward direction relative to the main shaft to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the handle fixing clamp as disclosed by Nic by adding a handle fixed to the handle fixing clamp wherein the handle fixing clamp is movable by application of force to the handle as taught by Vadas in order to assist in steadying and guiding the apparatus during the operation (Vadas col. 3 lines 45-47). 

Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0196402) in view of McKinnon et al. (US 6,626,913, hereinafter “McKinnon”).


As to claims 1, 3, and 5, Kim discloses an acetabular cup removing apparatus (Figs. 1A-2, ¶43) capable of use for an artificial hip joint (Figs. 1A and 2, ¶27), the acetabular cup removing apparatus comprising: a main driving motor (130 and motor component of ¶33); a main shaft (140) capable of rotating by a driving force of the main driving motor (¶33); a cutter unit (100, Fig. 1B) disposed at a front end of the main shaft (Figs. 1A and 2), wherein the cutter unit is capable of tilting along an acetabular portion into which an acetabular cup has been implanted (Figs 1A and 2), and cuts the acetabular portion while being rotated by the main shaft (Figs. 1A and 2, ¶s 35 and 44-45); and appears to disclose a stepless adjustment unit (¶43 discloses a friction connection alternative to the teeth illustrated in Figs. 1A and 2, 192, 196, 136, 180, 112, 188s, 144, 191, 190) continuously moved in a forward and backward direction relative to the main shaft to steplessly adjust a tilting angle of the cutter unit (Figs. 1A and 2, ¶s 43 and 44); wherein the stepless adjustment unit includes: a slider (180) capable of moving relative to the main shaft on an outer peripheral surface of the main shaft in a forward and backward direction (Figs. 1A and 2, ¶45); a handle fixing clamp (136, 196) of which claim 3, Kim discloses that the stepless adjustment unit further includes a bearing part (186, 187, 136) capable of use for allowing the main shaft and the slider to rotate smoothly relative to the handle fixing clamp (Figs. 1A and 2, ¶41). As to claim 5, Kim discloses that the power transmission member includes: a power transmission member casing (188s, Fig. 1A) surrounding the main shaft while being capable of sliding relative to the main shaft (Figs. 1A, 2, and 9, ¶42); and a power transmission arm (112) pivotably connected at one end to the power transmission member casing and pivotably connected at another end to the cutter unit to tilt the cutter unit (Figs. 1A, 2, and 9, ¶s 39 and 42). 
Kim is does not expressly disclose that the unshown friction connection of the adjustment unit is stepless. 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the frictionally connected adjustment unit as disclosed by Kim to be stepless as taught by McKinnon in order to provide a known alternative adjustment mechanism (McKinnon Figs. 1-3, 7, 8, and 24-27, col. 11 lines 7-24; Kim ¶43) for sliding a member surrounding a main shaft (McKinnon Figs. 1-3, 7, and 8, col. 7 lines 20-23; Kim Figs. 1A and 2). 

As to claims 1 and 3-11, Kim discloses an acetabular cup removing apparatus (Figs. 8-10) capable of use for an artificial hip joint (Fig. 8), the acetabular cup removing apparatus comprising: a main driving motor (430, 450); a main shaft (440) capable of rotating by a driving force of the main driving motor (¶73); a cutter unit (400, 412, 444, 414s, Fig. 10) disposed at a front end of the main shaft (Figs. 8 and 9), wherein the cutter unit is capable of tilting along an acetabular portion into which an acetabular cup has been implanted (Figs 8 and 9), and cuts the acetabular portion while being rotated by the main shaft (Figs. 8 and 9, ¶s 73, 85, and 86); and an adjustment unit (496, 495, 446, 494, 498, 485, 480, 428, 486, 487, 492, 493, 472, 481, 490, 488s, 491, 471) moved in a forward and backward direction relative to the main shaft to adjust a tilting claim 3, Kim discloses that the adjustment unit further includes a bearing part (485, 486, 487, 492, 493) capable of use for allowing the main shaft and the slider to rotate smoothly relative to the handle fixing clamp (Fig. 8, ¶s 82 and 84). As to claim 4, Kim discloses a rear cover (484) is located at a rear end of the handle fixing clamp to support the handle fixing clamp so that the handle fixing clamp is kept from being pushed backward (Fig. 8), and the rear cover is fixed to the main shaft (Fig. 8). As to claim 5, Kim discloses that the power transmission member includes: a power transmission member casing (481) surrounding the main shaft while being capable of sliding relative to the main shaft (Figs. 8 and 9, ¶s 81 and 84); and a power transmission arm (488s) pivotably connected at one end to the power transmission member casing and pivotably connected at another end to the cutter unit to tilt the cutter claim 6, Kim discloses that wherein the power transmission member further includes an elastic supporting part (470, 472, 428) capable of use for elastically supporting the power transmission member casing with respect to the main shaft (Fig. 8, ¶s 85 and 88). As to claim 7, Kim discloses that the elastic supporting part includes: a hollow part (470) formed on the main shaft in a longitudinal direction thereof (Fig. 8); a guide groove (opening in periphery of 440 enabling access to 470, opening in periphery of 440 enabling access to 471) formed to penetrate a side of the main shaft and communicate with the hollow part (as defined); a spring (428, 472) inserted into the hollow part (Fig. 8, ¶85); and a connection bar (490) capable of use for connecting the power transmission member casing with the spring through the guide groove (Fig. 8, ¶85). As to claim 8, Kim discloses that one end of the hollow part is kept in a closed state (left and right end as shown in Fig. 8), one end of the spring is supported by the one end of the hollow part (Fig. 8), and the other end of the spring is supported by the connection bar (Fig. 8). As to claim 9, Kim discloses that wherein the cutter unit includes the cutter (418, Figs. 8-10, ¶75) and a cutter tilting unit (412, 444, 414s, and remainder of 400) capable of use for tilting the cutter (Figs. 8 and 9, ¶s 73, 85, and 86), and wherein the cutter tilting unit includes: a first tilting hinge part (portion of 412 proximal 491, Fig. 8) connected to a front end of the main shaft (Figs. 8 and 9) and including a hinge hole (for receiving 491, Figs. 8and 9, ¶85) in a direction orthogonal to an axial direction of the main shaft (Figs. 8 and 9); a second tilting hinge part (491) rotatably inserted into the hinge hole (Figs. 8 and 9, ¶85) and to which the other end of the power transmission arm is pivotably connected (Figs. 8 and 9, ¶85); and a connection bracket (portion of 412 proximal 414, Fig. 8) connected at one end to claim 10, Kim discloses that the bearing part includes: at a front portion of the handle fixing clamp (front portion of 446), a first bearing (493) disposed between the handle fixing clamp and the slider (Fig. 8, ¶84), and a second bearing (487) disposed between the handle fixing clamp and the main shaft (Fig. 8, ¶82); and at a rear portion of the handle fixing clamp (rear portion of 446), a third bearing (486) disposed between the handle fixing clamp and the main shaft (Fig. 8); and a thrust bearing (485, 452) disposed between the handle fixing clamp and the main shaft (Fig. 8). As to claim 11, Kim discloses that the slider and the power transmission member may be integrally formed (Figs. 8 and 9, ¶81).
Kim is silent to the adjustment unit being stepless and continuously moved in a forward and backward direction. 
McKinnon teaches an apparatus (Figs. 1-3, 7, and 8) capable of engaging a hip prosthetic (Figs. 1-3) the apparatus comprising: a main shaft (24); and a stepless adjustment unit (16, 18, 30, Figs. 1-3, 7, and 8, col. 7 lines 20-23) continuously moved in a forward and backward direction relative to the main shaft to steplessly adjust (Figs. 1-3, 7, and 8, col. 7 lines 20-23). McKinnon teaches alternate adjustment units including latch arrangements or toothed arrangements (Figs. 24-27, col. 11 lines 7-24).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/clarify the frictionally connected adjustment unit as disclosed by Kim to be stepless as taught by McKinnon in order to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775